Citation Nr: 1742798	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a dairy allergy.  

2. Entitlement to service connection for decreased sensation of the left lateral 4th toe to include as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to August 1995, from June 1996 to August 1996, and from July 2002 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2015, the Veteran testified before the undersigned via video conference from the RO. Prior to the hearing, the issues were confirmed. At the hearing, the Veteran clarified that she was also seeking service connection for decreased sensation of the left lateral 4th toe as secondary to left ankle disability.  

As for the matter of representation, the Board notes that, while the Veteran was previously represented by South Carolina Office of Veterans Affairs, in March 2016, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claims on appeal. The Veteran's current representative has submitted written argument on her behalf. Therefore, the Board recognizes the change in representation.

In June 2015, the Board remanded this case for further development. The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has a dairy allergy 

2. The preponderance of the evidence is against finding that the Veteran's decreased sensation of the left lateral 4th toe is etiologically related to a disease, injury, or event which occurred in service, or proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a dairy allergy have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for decreased sensation of the left lateral 4th toe have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

An October 2010 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for a dairy allergy and a toe disability. The Veteran has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). Accordingly the Board finds that the VA met its duty to notify the Veteran. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record. The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions. VA's duty to assist with respect to obtaining relevant records and examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing. The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

In order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection may be warranted for acquired diseases, as well as diseases of congenital, developmental, or familial origin; however, it is not warranted for congenital or developmental defects. See 38 C.F.R. §§ 3.303 (c), 4.9 (2016); VAOPGCPREC 82-90.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits. 38 U.S.C.A. § 1154 (a) (West 2014). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).


III. Dairy Allergy

The Veteran contends that she has a dairy allergy that began in-service. In April 2009, the Veteran's service treatment records noted that the Veteran had a milk intolerance. The allergist's impression was that the Veteran's symptoms were suggestive of lactose intolerance instead of a milk allergy. The allergist stated that development of a new allergy to milk as an adult and presenting with only gastrointestinal symptoms would be unusual. The allergist noted that the Veteran tested positive for a skin test. The allergist stated that he discussed with the Veteran that test was a false positive because she did not exhibit common the symptoms of a dairy allergy, such as rash, angioedema, throat or chest tightness, difficulty breathing metallic taste in the mouth, and/or a sense of impending doom. The allergist noted the Veteran only exhibited abdominal discomfort and diarrhea. In May 2009, the Veteran complained of abdominal bloating. Service treatment records note that the Veteran reported a positive allergy test for dairy. The service treatment record indicated that having a dairy free diet had limited her gas and bloating. However, the treating physician stated that abdominal pain onset appeared not to be related to any type of food. In February 2010, service treatment records from a nutritional clinic noted that the Veteran had no food allergies, but the Veteran reported she was lactose intolerant.  

Since leaving service, VA treatment records have continuously noted that the Veteran has a dairy allergy, with bloating and diarrhea as the symptoms.

The Veteran testified at Board hearing in March 2015. The Veteran stated that during service she was under a lot of stress. She stated that she started getting stomach issues. She testified that she was tested for allergies and that she tested positive for a dairy allergy. The Veteran stated she became bloated and had gas. The Veteran also stated that her allergy affects her overactive bladder. The Veteran testified that she had to change her diet to deal with her allergy.

In February 2011, the Veteran underwent a general compensation and pension examination. The examiner noted that the Veteran had a dairy allergy/lactose intolerance and noted that the Veteran was referred to an allergist that diagnosed the Veteran with a dairy allergy, not lactose intolerance. In February 2013, the Veteran also underwent a stomach and duodenal conditions examination. The Veteran had symptoms of bloating, cramping, excessive gas, and diarrhea depending on her diet. The examiner stated there was no stomach or duodenal condition diagnosed and that it was claimed as a dairy allergy. 

In August 2015, the Veteran underwent a VA examination. At the examination the Veteran reported that in 2008 she had severe stomach pain with bloating and gas. The Veteran stated that she saw an allergist who told her she had a mild dairy allergy, and that she did not have lactose intolerance. She stated she spoke to her siblings who had encountered similar symptoms in their thirties and was told avoid dairy. She stated she watched her dairy intake and that her GI symptoms improved. The examiner opined that the dairy allergy was less likely than not incurred or caused by an in-service injury, event or illness. The examiner reasoned that the Veteran had a positive skin test to dairy allergens; however he was unable find evidence of repeat testing, RAST scores, elevated eosinophils, food challenges, or an ENT follow-up. The examiner further reasoned that the service treatment record did not specifically note a dairy allergy, and that it stated the uncommonness of this late onset milk allergy with only GI symptoms and that lactose intolerance was a better explanation of her symptoms. The examiner posited that it would also explain the similar symptoms among her siblings. The examiner stated that he could not find testing to rule in or out this disease.  The examiner opined that the Veteran's symptoms could more likely be explained by her service-connected IBS. The examiner opined that he could not find current evidence to confirm a chronic disability due to a dairy allergy. 

The examiner that conducted the Veteran's August 2015 examination provided an addendum opinion in May 2016. Based on the August 2015 findings and reasoning the examiner stated that he could not make a diagnosis of a dairy allergy. The examiner noted also cited evidence that genetically regulated reduction of lactase enzyme activity or lactase non-persistence is determined by racial or ethnic factors and is the underlying mechanism of lactose malabsorption in healthy individuals.  He again noted further, that the Veteran's symptoms could more likely be explained by her service-connected IBS. Further, the examiner stated that he could not find current evidence to confirm a chronic disability due to a dairy allergy, either a congenital or developmental allergy. 

As mentioned, the United States Court of Appeals for the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). In this case, the evidence does not indicate a diagnosis of the claimed dairy allergy. 

Initially, the Board finds that the Veteran's statement that she has a dairy allergy is not competent. The Veteran is not competent to determine whether she is allergic to dairy. While the Veteran is competent to report the symptoms following the consumption of dairy products, the Veteran is not competent to diagnosis the underlying medical cause for those symptoms. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent). The Veteran's statement that she was diagnosed with a dairy allergy is competent; the Board finds it is ultimately not credible. The Veteran's was not actually diagnosed with a dairy allergy. Service treatment records indicate that she had a positive skin test, however the allergist noted it was discussed with the Veteran that it was false positive based on her symptoms. Therefore, the Board finds that her statement that she was diagnosed with a dairy allergy is not credible or in fact, supported by the contemporaneous record.  

The VA examiner that conducted the August 2015 examination and the subsequent May 2016 addendum opinion opined that the Veteran does not have a dairy allergy. The examiner reasoned that the Veteran's symptoms are more likely related to the Veteran's service-connected IBS. The Veteran's service treatment records note a positive dairy allergy skin test, however the treating physician indicated it was a false positive. Further the Veteran's in-service allergist noted that the Veteran did not display the symptoms of typical of dairy allergy. The general VA examination and the stomach and duodenal examination reports which stated that the Veteran reported a dairy allergy although it does not appear that this conclusion was based on any actual post-service testing, however the Board found that the Veteran's report that she was diagnosed with a dairy allergy not credible. The Veteran's VA treatment records that note that the Veteran had a dairy allergy are again based on her reports of a diagnosis of a dairy allergy. 

Therefore, despite the VA treatment record reports, the in-service positive dairy allergy skin test, and the Veteran's report, the Board finds that the Veteran does not have a current disability of a dairy allergy. The Board notes that a symptom, such as abdominal pain, gas, diarrhea, and bloating without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no current diagnosis of a dairy allergy. Brammer, 3 Vet. App. at 225. And, to the extent that she experiences these symptoms, the most probative evidence of record, the medical opinions, relate such symptoms to a service-connected disability (IBS) which is not at issue in this appeal.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for service connection for a dairy allergy, that doctrine is not helpful to the claimant. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV. Left Lateral 4th Toe

The Veteran claims that her left lateral 4th toe numbness is related to an injury in-service or was caused by or aggravated by her service-connected left ankle disability. The Veteran's service treatment records note that in September 2009 the Veteran while running stepped on a rock and caused a small non-displace medial malleolar fracture. In October 2009, service treatment records note during a follow up for her ankle fracture that the Veteran's 4th and 5th toes felt numb along with tingling in the lateral part of her left shin area. October 2009 records also indicate that the Veteran stated the numbness in her toes began at the start of her ankle injury. The Veteran underwent an ankle MRI, and records note an impression of an ankle sprain, bruised bone, moderate ankle joint fusion, tendinopathy and mild tenosynovitis, and suggestion of a remote healed fracture. In November 2009, in another follow for her ankle injury the Veteran reported that sensation to her left toes was beginning to return. In January 2010, service treatment records note that the Veteran's 4th toe was still diminished. The Veteran also reported to her acupuncturist that the 4th toe still had no feeling. 

The Veteran's post-service private medical records indicate that she was examined by podiatrist in April 2015. The Veteran reported a recent sprain to her left ankle, which she injured in-service. The Veteran reported pain and tingling in the left forefoot. The Veteran's podiatrist found that the Veteran had pain on compression of the left third interspace. The examiner found that the Veteran had a neuroma in the left 3rd interspace. 

The Veteran underwent a VA examination in August 2015. The Veteran reported she reinjured her left ankle since her initial in-service ankle injury. She stated that she has numbness in the 3rd and 4th toes but has sensation in the tips. The VA examiner opined that the Veteran's toe disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner reasoned that the Veteran has a small area of numbness at the base and PIP joint of the 4th and 5th toes and that it would be unusual sequelae of a nerve injury due to an ankle sprain. The examiner reasoned it would be more likely due to localized case such as the neuroma that the April 2015 podiatrist diagnosed. The VA examiner who provided the Augusts 2015 examination provided an addendum opinion in May 2016. The examiner opined that the Veteran's diagnosis neuroma is not caused by or aggravated by a condition occurring at the ankle, to include a sprained ankle. The examiner reasoned that the neuroma is a thickening or enlargement of the nerve and that it can be caused by the compression and/or irritation of the nerve spot of the neuroma. The examiner noted that the Veteran's neuroma is at the base of the toe. 

In February 2014, the Veteran stated that she had decreased sensation in her left lateral toe due to in-service trauma in September 2009. The Veteran stated she was on crutches due to the injury for three months and that she had to learn how to balance herself again. 

In March 2015, the Veteran testified at a Board hearing. The Veteran stated that she did not have feeling in her toe after her in-service ankle injury and that the Veteran's service-connect ankle disability is related to her loss of feeling in her left toe. 

Initially, the Board finds that the Veteran's statement that her decreased sensation in her 4th lateral toe is related to her service-connected ankle disability is not competent. The Veteran is not competent to determine why her toe has decreased sensation. While the Veteran is competent to report the symptoms of lack of sensation in her toe, the Veteran is not competent to diagnosis the underlying medical cause for the symptom. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent)

The Board notes that the medical evidence of record demonstrates that the Veteran has a current disability of a neuroma in her left 4th lateral toe. The Board finds that the Veteran had an in-service injury, an ankle sprain in September 2009. However, the Board finds that there is no nexus between her injury and her current disability. The VA examiner in August 2015 opined that an injury to the Veteran's ankle would not cause a neuroma. The Board found that the Veteran's statements that the injury caused the disability is not competent and therefore the most probative evidence finds that there is no direct service connection between her left 4th lateral toe and her in-service injury.

The Board finds that the Veteran's current disability was not caused or aggravated by her current service-connected ankle disability. The VA addendum medical opinion found that a neuroma would not be caused or aggravated by the ankle disability because a neuroma is caused by compression at the spot of the neuroma, at the base of the toe, not by an injury to an ankle. The Veteran's statement that her ankle caused the neuroma is not competent, therefore the Board finds that her decreased sensation of the left lateral 4th toe disability was not caused or aggravated by her service-connected ankle disability. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for service connection for a decreased sensation of the left lateral 4th toe disability, that doctrine is inapplicable in this instance. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a dairy allergy is denied.

Service connection for decreased sensation of the left lateral 4th toe to include as secondary to service-connected left ankle disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


